News Release Date: October 28, 2008 Nalco Company 1601 West Diehl Road Naperville, IL 60563-1198 www.nalco.com Nalco Revenue Gains 12 Percent; Media Contact: Charlie Pajor cpajor@nalco.com EPS Rises 20 Percent Without Divestiture Gain Investor Contact: Mike Bushman mbushman@nalco.com (Naperville, Illinois) Sales momentum for Nalco Holding Company (NYSE:NLC) accelerated in the third quarter, with European operations contributing strongly to revenues being up 11.8 percent to $1.1 billion. Diluted earnings per share increased to 41 cents from the year-earlier 25 cents per share, benefiting from an 11-cent per share after-tax divestiture gain. Without this gain, diluted earnings per share grew 20 percent. Net earnings in the quarter were $57.4 million compared to $36.5 million in the prior year. Adjusted EBITDA, used to determine compliance with the Company’s debt covenants, increased2.1 percent to $192.7 millionfrom prior-year period results of $188.8 million that exclude a now-ended waste coal agglomeration (synfuel) business.Earnings growth from real sales expansion was largely offset by previously announced hurricane impacts, estimated at $7 million pre-tax in the quarter, and accelerated raw material costs. Working capital requirements and a decision to put an additional $30 million into pension funding after closing a recent divestiture brought Free Cash Flow, at $28.3 million, to less than prior year levels.Cash of $75 million received in the sale of the Finishing Technologies unit is not included in Free Cash Flow. Nalco achieved one of its highest organic sales gains in the past 15 years, increasing 11.2 percent in the quarter.Currency gains added 2.9 percent and acquisition/divestiture activity subtracted 2.3 percent to reach 11.8 percent nominal growth. Hurricane impacts reduced revenues by about $11 million in the quarter, with most of the customer shutdowns impacting Energy Services.Despite this, Energy
